Exhibit 10.1

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This ASSIGNMENT AND ASSUMPTION AGREEMENT (“Agreement”), is entered into as of
January 13, 2005, by and between PETCO Holding Co. (“New PETCO”) and PETCO
Animal Supplies, Inc. (“Old PETCO”).

 

RECITALS

 

WHEREAS, New PETCO and Old PETCO are parties to that certain Agreement and Plan
of Reorganization (the “Merger Agreement”) dated on or about the date hereof;
and

 

WHEREAS, pursuant to the Merger Agreement, Old PETCO and New PETCO have agreed
that New PETCO will assume and agree to perform all obligations of Old PETCO
pursuant to Old PETCO’s stock option plans (collectively, the “Plans”),
stockholders agreements and other agreements listed on Schedule A hereto, the
various stock option agreements pursuant to the Plans, and each outstanding
stock option granted thereunder (collectively, the “Assumed Agreements”).

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained in this Agreement, and intending to be legally bound
hereby, Old PETCO and New PETCO hereby agree as follows:

 

ASSIGNMENT AND ASSUMPTION

 

1. Old PETCO hereby assigns to New PETCO all of its rights and obligations under
the Assumed Agreements.

 

2. New PETCO hereby assumes all of the rights and obligations of Old PETCO under
the Assumed Agreements, and agrees to abide by and perform all terms, covenants
and conditions of Old PETCO under such Assumed Agreements. In addition, New
PETCO agrees that to the extent that any of the Assumed Agreements contains a
provision with respect to a “change of control” or other similar such occurrence
of Old PETCO, that such provision shall apply in the event of a “change of
control” or other similar such occurrence of New PETCO.

 

3. In consideration of the assumption by New PETCO of all of the rights and
obligations of Old PETCO under the Assumed Agreements, Old PETCO agrees to pay
(i) all expenses incurred by New PETCO in connection with the assumption of the
Assumed Agreements pursuant to this Agreement and (ii) all expenses incurred by
New PETCO in connection with the registration on Form S-8 of shares of common
stock of New PETCO to the extent required in connection with the Plans and Old
PETCO’s 401(k) Plan (PETCO Animal Supplies 401(k) plan), including, without
limitation, registration fees imposed by the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

MISCELLANEOUS

 

1. Further Assurances. Subject to the terms of this Agreement, the parties
hereto shall take all reasonable and lawful action as may be necessary or
appropriate to cause the intent of this Agreement to be carried out, including,
without limitation, entering into amendments to the Assumed Agreements and
notifying the other parties thereto of such assignment and assumption.

 

2. Governing Law. This Agreement shall be governed by and construed and enforced
under the laws of the State of California.

 

3. Counterparts. This Agreement may be executed in one or more counterparts,
each of which when executed shall be deemed to be an original but all of which
shall constitute one and the same agreement.

 

4. Entire Agreement. This Agreement, including the Schedules attached hereto,
together with the Merger Agreement constitute the entire agreement and supersede
all other agreements and undertakings, both written and oral, among the parties,
or any of them, with respect to the subject matter hereof. This Agreement may
not be amended or supplemented except by a written document executed by the
parties to this Agreement.

 

5. Severability. The provisions of this Agreement are severable, and in the
event any provision hereof is determined to be invalid or unenforceable, such
invalidity or unenforceability shall not in any way affect the validity or
enforceability of the remaining provisions hereof.

 

6. Third Party Beneficiaries. The parties to the stockholders agreements, the
employment agreements, the various stock option agreements pursuant to the Plans
and the other agreements that constitute Assumed Agreements are intended to be
third party beneficiaries to this Agreement.

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, New PETCO and Old PETCO have caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

PETCO HOLDING CO. (“New PETCO”)

By:

 

/s/ Rodney Carter

Name:

 

Rodney Carter

Title:

  Senior Vice President and Chief Financial Officer PETCO ANIMAL SUPPLIES, INC.
(“Old PETCO”) By:  

/s/ Rodney Carter

Name:

 

Rodney Carter

Title:

  Senior Vice President and Chief Financial Officer

 



--------------------------------------------------------------------------------

 

SCHEDULE A

 

Agreements to be Assumed by New PETCO

 

Stock Option Plan and Agreements

 

The 1994 Stock Option and Restricted Stock Plan for Executive and Key Employees
of the Company, as amended and restated as of October 2, 2000.

 

2002 Incentive Award Plan of PETCO Animal Supplies, Inc.

 

PETCO Animal Supplies, Inc. Non-qualified Stock Option Agreements.

 

PETCO Animal Supplies, Inc. Incentive Stock Option Agreements.

 

PETCO Animal Supplies, Inc. Restricted Stock Agreements.

 

Stockholders Agreements

 

Amended and Restated Stockholders Agreement, dated as of February 19, 2002, by
and among the Company and certain stockholders of the Company.

 

Amended and Restated Securityholders Agreement, dated as of February 19, 2002,
by and among the Company and certain securityholders of the Company.

 

Other Agreements

 

Indemnification Agreements between the Company and its officers and directors.

 